This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Alexander NESBIT
    Electronics Technician Nuclear Third Class (E-4), U.S. Navy
                            Appellant

                             No. 202100325

                        _________________________

                          Decided: 30 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Rachel E. Trest

 Sentence adjudged 20 August 2021 by a general court-martial convened
 at Naval Station Mayport, Florida, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 6 months, and a bad-conduct discharge.

                              For Appellant:
                        Major Brian Farrell, USMC

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Nesbit, NMCCA No. 202100325
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2